Case 1:20-cr-00160-MKV Document 248 Filed 07/28/20 Page 1 of 1




                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
                                                     DATE FILED: 7/28/2020




                             The requested modification of bail conditions is DENIED.

                                   7/28/2020
